                                         Case 3:20-cv-07625-EMC Document 91 Filed 09/01/21 Page 1 of 22




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DANIELLE CARR,                                    Case No. 20-cv-07625-EMC
                                   8                    Plaintiff,
                                                                                           ORDER GRANTING DEFENDANTS’
                                   9             v.                                        MOTION TO DISMISS
                                  10     ZOSANO PHARMA CORPORATION,                        Docket No. 71
                                         et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14                                      I.      INTRODUCTION

                                  15          This case is a securities-fraud class action brought by co-lead Plaintiffs Tuk Doss and

                                  16   Hosam Alqurashi (“Plaintiffs”) against Defendants Zosano Pharma Corporation (“Zosano”) and

                                  17   three of the company’s current or former CEOs: Steven Lo, John Walker, and Konstantinos

                                  18   Alataris. See Docket No. 68 (“CAC”) at 1, ¶¶ 18-23. Plaintiffs allege that, from February 13,

                                  19   2017, through October 20, 2020 (the “Class Period”), Defendants made a series of misleading

                                  20   statements about the likelihood of regulatory approval by the U.S. Food and Drug Administration

                                  21   (“FDA”) of the company’s principal product, Qtrypta, and that these statements violate

                                  22   Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (“Exchange Act”) as well as

                                  23   Securities Exchange Commission (“SEC”) Rule 10b-5. See CAC ¶¶ 187-201.

                                  24          Pending before the Court is Defendants’ motion to dismiss Plaintiffs’ Consolidated

                                  25   Amended Class Action Complaint. See Docket No. 71 (“Mot.”). Defendants argue that the

                                  26   complaint fails to adequately allege (1) that Defendants’ statements were false or misleading or (2)

                                  27   that the statements, even if false or misleading, were made with scienter. See id. at 12-25. For the

                                  28   reasons given below, the Court GRANTS Defendants’ motion to dismiss, with leave to amend, on
                                            Case 3:20-cv-07625-EMC Document 91 Filed 09/01/21 Page 2 of 22




                                   1   the ground that Plaintiffs have failed to adequately plead scienter.

                                   2                                         II.    BACKGROUND

                                   3   A.      Factual Background

                                   4           Plaintiffs’ Consolidated Amended Class Action Complaint, which runs to 203 pages

                                   5   (including a 100-page appendix collecting Defendants’ allegedly misleading statements and

                                   6   omissions), asserts the following. “Zosano is a clinical stage pharmaceutical company” that

                                   7   focuses on “administering drugs to patients using its proprietary intracutaneous delivery system,”

                                   8   known as “the Adhesive Dermally-Applied Microarray” (“ADAM”).1 CAC ¶ 2. Zosano’s

                                   9   “ADAM technology consists of an array of titanium microneedles” on an adhesive patch, which is

                                  10   “coated with a drug” that is then absorbed into a patient’s skin. See id. “Zosano’s lead product

                                  11   candidate is Qtrypta,” also known during the Class Period as M207. Id. ¶ 3 & n.2. Qtrypta is “a

                                  12   proprietary formulation of a previously approved drug, zolmitriptan, coated onto and delivered
Northern District of California
 United States District Court




                                  13   utilizing the Company’s ADAM technology,” and it “was developed for the treatment of

                                  14   migraine” headaches. Id. ¶ 3. “Qtrypta’s objective is to provide faster onset of efficacy and

                                  15   sustained freedom from migraine symptoms by delivering rapid absorption while avoiding the

                                  16   gastrointestinal, or GI, tract.” Id. ¶ 3.

                                  17           “Throughout the Class Period, Defendants touted how FDA approval of Qtrypta would be

                                  18   a financial windfall for Zosano” and implied “that Zosano would be able to access substantial

                                  19   revenues after Qtrypta was approved by the FDA.” Id. ¶ 27; see also id. (“[O]n May 14, 2019,

                                  20   Defendant Walker also touted during a conference call that ‘we see an overall market potential

                                  21   greater than $400 million in annual sales [of Qtrypta]. . . .”). “Market commentators and analysts

                                  22   also understood that Qtrypta would be a lucrative product for Zosano.” Id. ¶ 28. During this same

                                  23   period, however, Zosano “generated no revenues from product sales and [was] in a precarious

                                  24   financial condition,” stating on its 2016 SEC 10-K form that there existed “[s]ubstantial doubt” as

                                  25   to whether the company could “continue as a going concern.” Id. ¶ 4. “FDA approval of Qtrypta

                                  26   was thus central to Zosano’s survival.” Id. ¶ 4.

                                  27
                                       1
                                  28    Zosano is a Delaware corporation with its principal place of business in Fremont, California.
                                       CAC ¶ 19.
                                                                                       2
                                         Case 3:20-cv-07625-EMC Document 91 Filed 09/01/21 Page 3 of 22




                                   1          Prior to approving a new drug for sale in the United States, the FDA requires

                                   2   pharmaceutical companies to conduct clinical trials, i.e., trials involving human subjects. See id.

                                   3   ¶ 5 n.4, ¶ 31. “A clinical investigation is generally divided into three phases, though there is the

                                   4   potential for certain phases to overlap.” Id. ¶ 32 (citing 21 C.F.R. § 312.21).

                                   5                  Phase 1 includes the initial introduction of the drug into humans,
                                                      and generally involves 20 to 80 patients. 21 C.F.R. § 312.21(a).
                                   6                  The goals of Phase 1 are to determine the most frequent side effects,
                                                      and how the drug is metabolized and excreted. The latter is
                                   7                  determined through pharmacokinetic and pharmacodynamic testing
                                                      and analysis. Phase 2 includes controlled clinical studies conducted
                                   8                  to evaluate the effectiveness of the drug for a particular indication in
                                                      patients with the disease or condition under study and generally
                                   9                  involves no more than several hundred subjects. 21 C.F.R.
                                                      § 312.21(b). Phase 3 includes expanded controlled and uncontrolled
                                  10                  trials performed after preliminary evidence suggesting effectiveness
                                                      of the drug has been obtained, and usually includes several hundred
                                  11                  to several thousand subjects. 21 C.F.R. § 312.21(c).
                                  12                  After the three clinical trial phases are complete, but prior to filing a
Northern District of California




                                                      New Drug Application (“NDA”), a sponsoring company meets with
 United States District Court




                                  13                  the FDA in a “pre-NDA meeting” to exchange information about the
                                                      proposed drug marketing application. 21 C.F.R. § 312.47(2). . . .
                                  14
                                                      Once a pre-NDA meeting is held, the sponsoring company may then
                                  15                  formally request FDA approval of a drug for marketing in the
                                                      United States through submission of an NDA. 21 C.F.R.
                                  16                  § 314.50. . . . The FDA has 60 days after an NDA is received to
                                                      decide whether to file the NDA for review. 21 C.F.R. § 314.101(a).
                                  17                  Where the FDA finds no basis to refuse the filing of an NDA, the
                                                      FDA will file the NDA for substantive review. 21 C.F.R.
                                  18                  § 314.101(a), (a)(2). Once the review is complete, the FDA will
                                                      either approve the NDA or [reject it]. 21 C.F.R. § 314.110(a). . . .
                                  19
                                                      Once the FDA has accepted an NDA, it may refuse to approve it for
                                  20                  a variety of substantive reasons. If the FDA determines that it will
                                                      not approve an NDA in its present form, it will send the applicant a
                                  21                  Complete Response Letter (“CRL”) that describes the deficiencies
                                                      in the application and, where possible, provides recommendations
                                  22                  for achieving approval. Prior to providing the CRL, the FDA may
                                                      send the applicant a Discipline Review Letter (“DRL”), which
                                  23                  conveys the FDA’s preliminary comments on deficiencies identified
                                                      during the NDA review . . . .
                                  24

                                  25   CAC ¶¶ 32-35.

                                  26          “In March 2016, prior to the start of the Class Period, Zosano announced that it was

                                  27   restructuring its operations to focus on Qtrypta . . . following positive Phase 1 data and FDA

                                  28   feedback on the regulatory pathway for the program,” the latter of which indicated that “a single
                                                                                         3
                                           Case 3:20-cv-07625-EMC Document 91 Filed 09/01/21 Page 4 of 22




                                   1   positive pivotal efficacy study and a long-term safety study could support approval of M207” via a

                                   2   streamlined approval process for products that incorporate previously approved drugs. Id. ¶¶ 36 &

                                   3   34 n.8 (emphasis added).

                                   4           “On February 13, 2017, the first day of the Class Period, [Zosano] issued a press release

                                   5   announcing positive top line results from its pivotal efficacy study, the [P]hase 2/3 ZOTRIP

                                   6   trial.”2 Id. ¶ 37. Specifically, the press release stated that Qtrypta “achieved both co-primary

                                   7   endpoints of pain freedom and most bothersome symptom freedom at 2 hours” in the ZOTRIP

                                   8   trial, as well as “significance in the secondary endpoints of pain freedom at 45 minutes and 1 hour

                                   9   and showed durability of effect on pain freedom at 24 and 48 hours.” Id. The press release also

                                  10   stated that Qtrypta “was not associated with any Serious Adverse Events (SAEs).” Id. The

                                  11   statement concluded by noting that Zosano was “look[ing] forward to continuing the development

                                  12   of M207 towards filing an NDA.” Id. “[T]he market reacted favorably to the Company’s
Northern District of California
 United States District Court




                                  13   announcement—Zosano’s share price soared to a Class Period high on February 17, 2017[,] of

                                  14   $62.40 per share after rising from a closing price of $24 per share on February 10, 2017. . . .” Id.

                                  15   ¶ 38.

                                  16           “Defendants continued to tout the results of the ZOTRIP trial throughout the rest of 2017

                                  17   and the remainder of the Class Period, as they sought additional funds for, and purported to update

                                  18   the market about[,] the status of [their] development” of Qtrypta. Id. ¶ 39. On a May 2017

                                  19   earnings call with investors, “Defendants stated that ‘[t]he path forward for Zosano is clear[:] [t]he

                                  20   FDA has indicated that a single, positive, pivotal efficacy study in addition to a safety study [of]

                                  21   M207 will be sufficient to file for approval” on the company’s streamlined regulatory “pathway.”

                                  22   Id. ¶ 77 (emphasis added). “[O]n June 26, 2017, the Company issued a press release announcing

                                  23   the outcome of its end of [P]hase 2 meetings with the FDA and addressing the path forward for

                                  24   regulatory approval.” Id. ¶ 41. The press release confirmed Zosano’s “previously announced

                                  25   design of [the] Long-term Safety Study” and stated that the ZOPTRIP study had been

                                  26

                                  27   2
                                        The complaint explains, as also noted above, that Phase 2 and Phase 3 trials can sometimes
                                  28   overlap. CAC ¶ 5 n.4. This was apparently what occurred with the ZOTRIP trial, although the
                                       complaint does not make this point with complete clarity.
                                                                                       4
                                           Case 3:20-cv-07625-EMC Document 91 Filed 09/01/21 Page 5 of 22




                                   1   “acknowledged sufficient for NDA filing.”3 Id.

                                   2          In November 2017, Zosano “announced the launch of the long term safety study for

                                   3   Qtrypta,” referred to as the “M207-ADAM Study,” “which the Company repeatedly claimed

                                   4   would, [along] with the positive results from the ZOTRIP trial, be sufficient to support an NDA

                                   5   filing for Qtrypta.” Id. ¶ 46 & n.9. In a press release, Zosano stated that the safety trials

                                   6   “mark[ed] the major component of the final phase of clinical development for M207, prior to

                                   7   filing [an] NDA.” Id. ¶ 95. In the company’s 2017 10-K Form, which was filed on March 12,

                                   8   2018, Zosano stated that, based on feedback from the FDA, “one positive pivotal efficacy study, in

                                   9   addition to the required safety study, would be sufficient for approval of M207 for the treatment of

                                  10   migraine.” Id. ¶ 103 (emphasis added). Later, in November 2018, Zosano reported “positive

                                  11   results and milestones” from the safety trial.4 Id. ¶ 48. In February 2019, Zosano “announced the

                                  12   completion of, and favorable results from, its long term safety study.” Id. ¶ 49; see also id.
Northern District of California
 United States District Court




                                  13   ¶¶ 126-27 (expanding on these statements).

                                  14          In May 2019, on a conference call with investors, then-CEO Defendant Walker stated that

                                  15   the company “believe[d] that the potential of Qtrypta . . . ha[d] not been fully recognized, as th[e]

                                  16   program is largely derisked.” Id. ¶ 137. On the same call, Mr. Walker also stated that Zosano

                                  17   “ha[d] a clear path to FDA filing and approval” and that the company saw “an overall market

                                  18   potential greater than $400 million in annual sales.” Id. In an August 2019 earnings call, Mr.

                                  19   Walker predicted that the company “would probably receive the results of the FDA’s

                                  20   consideration[,] which [it] certainly believe[d would] be approval,” approximately one year after

                                  21   submitting the NDA. Id. ¶ 141. Mr. Walker also asserted, in comments similar to those he had

                                  22

                                  23   3
                                         “Analysts reacted favorably to the Company’s June 26, 2017[,] announcement,” with one entity
                                  24   concluding that the statement would “incrementally reduce[] regulatory, execution, and financing
                                       risk for M207.” CAC ¶ 42. In July 2017, “Zosano issued a press release announcing the
                                  25   publication” in an industry journal of positive data from “the Company’s phase 1 pharmacokinetic
                                       trial of Qtrypta.” Id. ¶ 43. In September and October 2017, Zosano also “announced that it
                                  26   presented data from the ZOTRIP study” at a medical conference and that it was publishing
                                       “positive ZOTRIP data” in another “peer-reviewed . . . prestigious journal.” Id. ¶¶ 44-45.
                                  27   4
                                        A group of analysts responded by stating that “Zosano continues to advance M207” and that,
                                  28   “[w]ith a solid commercial manufacturing strategy for M207 now funded and in place, positive
                                       safety should serve as an additional de-risking event” for Zosano stock. CAC ¶ 48.
                                                                                         5
                                           Case 3:20-cv-07625-EMC Document 91 Filed 09/01/21 Page 6 of 22




                                   1   offered in the past: “We think we have a highly derisked asset here at the end of 2020.” Id. In

                                   2   November 2019, Zosano “announced the completion of pre-NDA meetings with the FDA, setting

                                   3   the stage for the filing of an NDA by the end of 2019.”5 Id. ¶ 50.

                                   4          “On December 23, 2019, Zosano announced the submission of an NDA for Qtrypta” to the

                                   5   FDA. Id. ¶ 51. In a press release, the company described “the clinical support for the

                                   6   submission,” noting positive results from “the ZOPTRIP pivotal Phase 2/3 clinical study” as well

                                   7   as from “the Phase 3 safety study.” Id. On a March 4, 2020, conference call, the Company

                                   8   announced that the FDA accepted the filing of the NDA for Qtrypta, and [that] the target date for

                                   9   the FDA’s approval decision was October 2020,” which was sooner than Zosano had previously

                                  10   expected. Id. ¶¶ 52-53, 153. During the same call, then-CEO Defendant Lo stated that the

                                  11   “pleasant surprise” of the earlier-than-anticipated decision date had led Zosano to “readjust[] all

                                  12   the commercialization efforts that [were] needed” for Qtrypta, such as having “the right amount of
Northern District of California
 United States District Court




                                  13   inventory in preparation for a commercial launch” of the drug. Id. ¶ 153. In August 2020, Zosano

                                  14   announced that it had “partnered with EVERSANA, a leading provider of commercial services to

                                  15   the life science industry, to commercialize and distribute Qtrypta in the United States, in a deal

                                  16   worth $250 million over five years if Qtrypta [were] approved” by the FDA. Id. ¶ 27 (internal

                                  17   quotation omitted).

                                  18          But on September 30, 2020, “Zosano disclosed receipt of a [Discipline Review Letter]

                                  19   from the FDA regarding its NDA for Qtrypta,” which “stated that approval” of the NDA “was not

                                  20   likely” on Zosano’s anticipated timeline. Id. ¶ 56. Zosano’s press release announcing the setback

                                  21

                                  22   5
                                         Another group of analysts noted that, based on “recent FDA feedback,” Zosano “expect[ed]
                                  23   acceptance” of the NDA “in March 2020.” CAC ¶ 50. This prediction evidently refers to the
                                       FDA’s acceptance of Zosano’s NDA for filing, rather than its ultimate approval of the NDA. As
                                  24   Defendants clarify in their opposition, “it is important to distinguish between ‘submitting’ an
                                       NDA, ‘filing’ an NDA, and having an NDA ‘approved.’ After a product’s sponsor (like Zosano)
                                  25   ‘submits’ an NDA, the FDA has 60 days to determine if ‘the NDA may be filed. The filing of an
                                       NDA means that FDA has made a threshold determination that the NDA is sufficiently complete
                                  26   to permit a substantive review.’ 21 C.F.R. § 314.101(a)(1). Thereafter, the FDA has 180 days to
                                       complete its substantive review of the NDA and issue an approval decision. See id.
                                  27   § 314.101(a)(2). In other words, there is an initial period in which the FDA decides if the
                                       application is sufficiently complete to allow for the agency’s review; then it has a second, six-
                                  28   month-long period to undertake that substantive review.” Opp’n at 6; see also CAC ¶¶ 34-35
                                       (describing the same process).
                                                                                          6
                                         Case 3:20-cv-07625-EMC Document 91 Filed 09/01/21 Page 7 of 22




                                   1   noted “two concerns” mentioned in the DRL. Id. “First, the FDA raised questions regarding

                                   2   unexpected high plasma concentrations of zolmitriptan observed in five study subjects from two

                                   3   pharmacokinetic studies and how the data from these subjects affect the overall clinical

                                   4   pharmacology section of the [NDA].” Id. “Second, the FDA raised questions regarding

                                   5   differences in zolmitriptan exposures observed between subjects receiving different lots of Qtrypta

                                   6   in the company’s clinical trials.” Id. Zosano concluded that, based on the DRL, “approval of

                                   7   Qtrypta by the . . . goal date of October 20, 2020 [was] not expected.” Id. “On this news, the

                                   8   Company’s share price fell $0.92 per share, or 56.79%, to close at $0.70 per share on October 1,

                                   9   2020.” Id. ¶ 57.

                                  10          Three weeks later, on October 21, 2020, “Zosano disclosed receipt of the FDA’s

                                  11   [Complete Response Letter], disclosing the FDA’s formal rejection of the Qtrypta NDA,

                                  12   providing additional detail on the deficiencies requiring resubmission of the NDA, and addressing
Northern District of California
 United States District Court




                                  13   the path forward for Qtrypta’s approval in light of the deficiencies identified in the CRL.” Id.

                                  14   ¶ 58. According to Zosano, the CRL echoed the DRL in citing “inconsistent zolmitriptan

                                  15   exposure levels observed across clinical pharmacology studies,” specifically “differences in

                                  16   zolmitriptan exposures observed between subjects receiving different lots of Qtrypta in the

                                  17   company’s trials and inadequate pharmacokinetic bridging between the lots that made

                                  18   interpretation of some safety data unclear.” Id. Similarly, the CRL, like the DRL before it,

                                  19   “referenced unexpected high plasma concentrations of zolmitriptan observed in five study subjects

                                  20   enrolled in the company’s pharmacokinetic studies.” Id. The FDA thus “recommended that the

                                  21   company conduct a repeat bioequivalence study between three of the lots used during

                                  22   development.” Id. The CRL also “noted that additional product quality validation data,” which

                                  23   Zosano had planned to submit “following approval” of the NDA, “were required to be submitted

                                  24   with” its new application. Id. “On this news, the Company’s share price fell $0.171 per share, or

                                  25   27.8%, to close at $0.444 per share on October 21, 2020.” Id. ¶ 60.

                                  26          On February 1, 2021, after meeting with the FDA, Zosano issued a press release

                                  27   announcing that it would be resubmitting its NDA. Id. ¶ 63. As a result of the additional

                                  28   pharmacokinetic study that the FDA required Zosano to conduct before resubmitting the
                                                                                        7
                                            Case 3:20-cv-07625-EMC Document 91 Filed 09/01/21 Page 8 of 22




                                   1   application, however, Zosano in its 2020 10-K form (dated March 11, 2021) stated that it did not

                                   2   expect approval of Qtrypta until after July 31, 2021. Id. ¶¶ 59, 61. “In addition to delaying

                                   3   Qtrypta’s approval, the need to conduct an additional PK study jeopardized Zosano’s agreement

                                   4   with Eversana, which was valued at $250 million and [which] Zosano was depending on to

                                   5   market, sell[,] and distribute Qtrypta upon FDA approval.”6 Id. ¶ 66. “To date, Zosano has yet to

                                   6   resubmit Qtrypta’s NDA to the FDA.”7 Docket No. 75 (“Opp’n”) at 8.

                                   7   B.      Procedural Background

                                   8           Plaintiffs Danielle Carr and Rob Becerra filed class-action complaints against Defendants

                                   9   in late October and early November 2020, respectively. See Docket No. 1; Case No. 20-cv-07850-

                                  10   CRB, Docket No. 1. In late December 2020, seven plaintiffs filed motions to consolidate the two

                                  11   actions, to appoint a lead plaintiff, and to approve lead counsel in the case. See Docket Nos. 9, 13,

                                  12   15, 22, 26, 29, and 33. Pursuant to a stipulation from Plaintiffs Doss and Alqurashi, this Court
Northern District of California
 United States District Court




                                  13   consolidated the cases, appointed Messrs. Doss and Alqurashi as co-lead plaintiffs, and approved

                                  14   their selected law firms as co-lead counsel in this case. See Docket Nos. 57 and 58.

                                  15           Plaintiffs filed their Consolidated Amended Class Action Complaint on March 30, 2021.

                                  16   See CAC. The gravamen of the complaint is that Defendants, throughout the Class Period, “made

                                  17   materially false and/or misleading statements . . . regarding the Qtrypta clinical trials and [the

                                  18   drug’s] pathway and timing for regulatory approval.” CAC ¶ 11. In particular, the complaint

                                  19   alleges that Defendants failed to disclose to investors that:

                                  20                  (i) the Company’s clinical results reflected differences in
                                                      zolmitriptan exposures observed between subjects receiving
                                  21                  different lots; (ii) the Company’s pharmacokinetic studies to be
                                                      submitted with its NDA, which included its Phase 1 trial completed
                                  22                  in 2016, included patients exhibiting unexpected high plasma
                                                      concentrations of zolmitriptan . . . (iv) as a result of the foregoing
                                  23                  issues and the impact they had on the interpretation of safety data of
                                                      Qtrypta (M207), the FDA was likely to require further studies to
                                  24                  support regulatory approval of Qtrypta (M207); (v) additional
                                  25
                                       6
                                  26     Zosano confirmed in its 2020 10-K Form that if its relationship with Eversana is terminated,
                                       Zosano’s “ability to generate revenue will be limited and [it] will need to identify and retain an
                                  27   alternative organization, or develop [its] own sales and marketing capability.” CAC ¶ 66.
                                       7
                                  28    Zosano avers that it continues to pursue FDA approval of Qtrypta at the present time. See
                                       Docket No. 79 (“Reply”) at 1.
                                                                                      8
                                            Case 3:20-cv-07625-EMC Document 91 Filed 09/01/21 Page 9 of 22



                                                      product quality validation data, which Zosano had omitted from its
                                   1                  NDA and purportedly planned on submitting following approval, if
                                                      received, was required to be submitted with the NDA; and (vi) as a
                                   2                  result, regulatory approval of Qtrypta (M207) was at risk and likely
                                                      to be delayed.
                                   3

                                   4   Id. (emphasis added). The complaint further alleges that Defendants were “motivated to issue

                                   5   misstatements regarding the Company’s potential for obtaining FDA approval of Qtrypta for

                                   6   financial reasons.” Id. ¶ 12. It states:

                                   7                  [Zosano] has incurred significant operating losses since its
                                                      inception, and it was critically low on cash throughout the Class
                                   8                  Period. Between 2017 and 2020, the Company posted net losses
                                                      totaling $135.5 million, with a loss of $29.1 million in 2017, $35.4
                                   9                  million in 2018, $37.6 million in 2019, and $33.4 million in 2020.
                                                      In order to stem the flow of losses, boost cash on hand, and provide
                                  10                  funding for the development and trials of Qtrypta—Zosano’s only
                                                      leading viable drug candidate—the Company had to regularly raise
                                  11                  funds through selling the Company’s common shares and other
                                                      securities in secondary offerings, private placements, and the
                                  12                  Company’s at-the-market offering (“ATM”) program. Because
Northern District of California
 United States District Court




                                                      shares in an ATM are sold at prevailing market prices, Defendants
                                  13                  were also motivated to issue false and misleading statements
                                                      regarding the Company’s potential for obtaining FDA approval of
                                  14                  Qtrypta in order to keep Zosano’s stock at artificially inflated levels
                                                      throughout the Class Period and raise cash at these inflated levels to
                                  15                  infuse much needed funds into the Company.
                                  16   Id. (emphasis added). As noted above, Plaintiffs brought claims under Sections 10(b) and 20(a) of

                                  17   the Exchange Act and SEC Rule 10b-5. See id. ¶¶ 187-201.

                                  18           Defendants moved to dismiss the complaint on May 14, 2021. See Mot. Plaintiffs

                                  19   responded by opposing the motion on June 14, 2021. See Opp’n. Defendants filed a reply on July

                                  20   6, 2021. See Docket No. 79 (“Reply”). This Court held a hearing on the motion to dismiss on

                                  21   July 22, 2021. See Docket No. 85.

                                  22                                    III.      LEGAL STANDARDS

                                  23   A.      Rule 9(b) and the PSLRA

                                  24           Federal Rule of Civil Procedure 12(b)(6) provides that a defendant may move to dismiss a

                                  25   plaintiff’s complaint based on its failure to state a claim on which relief can be granted. Fed. R.

                                  26   Civ. P. 12(b)(6). “Securities fraud complaints are subject to heightened pleading requirements” in

                                  27   comparison with the baseline standard of Federal Rule of Civil Procedure 8(a). See Nguyen v.

                                  28   Endologix, Inc., 962 F.3d 405, 414 (9th Cir. 2020). As the Ninth Circuit has recently explained:
                                                                                         9
                                         Case 3:20-cv-07625-EMC Document 91 Filed 09/01/21 Page 10 of 22




                                   1                  One source of these higher standards is Federal Rule of Civil
                                                      Procedure 9(b), which requires a plaintiff to “state with particularity
                                   2                  the circumstances constituting fraud.” See also [Schueneman v.
                                                      Arena Pharm., Inc., 840 F.3d 698, 705 (9th Cir. 2016)]; [Zucco
                                   3                  Partners, LLC v. Digimarc Corp., 552 F.3d, 981 990 (9th Cir.
                                                      2009)]. Another source is the [Private Securities Litigation Reform
                                   4                  Act (“PSLRA”)], which was enacted in 1995 as part of Congress's
                                                      desire to “curb perceived abuses of the § 10(b) private action—
                                   5                  ‘nuisance filings, targeting of deep-pocket defendants, vexatious
                                                      discovery requests and manipulation by class action lawyers.’”
                                   6                  [Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 320
                                                      (2007) (quoting Merrill Lynch, Pierce, Fenner & Smith Inc. v.
                                   7                  Dabit, 547 U.S. 71, 81 (2006))].
                                   8                  Under the PSLRA, “the complaint shall specify each statement
                                                      alleged to have been misleading, the reason or reasons why the
                                   9                  statement is misleading, and, if an allegation regarding the statement
                                                      or omission is made on information and belief, the complaint shall
                                  10                  state with particularity all facts on which that belief is formed.” 15
                                                      U.S.C. § 78u-4(b)(1). Importantly for purposes here, the complaint
                                  11                  must also “state with particularity facts giving rise to a strong
                                                      inference that the defendant acted with the required state of mind.”
                                  12                  Id. § 78u-4(b)(2)(A).
Northern District of California
 United States District Court




                                  13                  The PSLRA's “strong inference” requirement has teeth. It is an
                                                      “exacting” pleading obligation, Zucco Partners, 552 F.3d at 990,
                                  14                  that “present[s] no small hurdle for the securities fraud plaintiff.”
                                                      Schueneman, 840 F.3d at 705 (quotations omitted). As the Supreme
                                  15                  Court has explained, “[t]he strong inference standard unequivocally
                                                      raised the bar for pleading scienter.” Tellabs, 551 U.S. at 321
                                  16                  (quotations omitted) (alteration adopted). Given the substantial
                                                      costs that securities fraud litigation can impose, the “strong
                                  17                  inference” standard reflects Congress's attempt to halt early on
                                                      securities litigation that lacks merit or is even abusive, while
                                  18                  allowing plaintiffs with potentially winning claims to proceed to
                                                      discovery. See id. at 323–24.
                                  19
                                                      Acknowledging these interests, the Supreme Court has held that
                                  20                  under the PSLRA's “strong inference” standard, a complaint will
                                                      survive a motion to dismiss “only if a reasonable person would
                                  21                  deem the inference of scienter cogent and at least as compelling as
                                                      any opposing inference one could draw from the facts alleged.” Id.
                                  22                  at 324.
                                  23   Endologix, 962 F.3d at 414 (emphasis added). Pursuant to the PSLRA’s scienter requirement,

                                  24   therefore, courts “must compare the malicious and innocent inferences cognizable from the facts

                                  25   pled in the complaint, and only allow the complaint to survive a motion to dismiss if the malicious

                                  26   inference is at least as compelling as any opposing innocent inference.” Id. at 419 (quoting Zucco

                                  27   Partners, 552 F.3d at 991).

                                  28
                                                                                        10
                                           Case 3:20-cv-07625-EMC Document 91 Filed 09/01/21 Page 11 of 22




                                   1   B.        Section 10(b), Rule 10b-5, and Section 20(a)

                                   2             Regarding the substantive provisions at issue in this case, the Ninth Circuit has stated:

                                   3                    Section 10(b) . . . makes it unlawful “[t]o use or employ, in
                                                        connection with the purchase or sale of any security . . . any
                                   4                    manipulative or deceptive device or contrivance in contravention of
                                                        such rules and regulations as the [SEC] may prescribe.” 15 U.S.C.
                                   5                    § 78j(b). Pursuant to this section, the [SEC] promulgated Rule 10b-
                                                        5, which makes it unlawful . . . “[t]o make any untrue statement of a
                                   6                    material fact or to omit to state a material fact necessary in order to
                                                        make the statements made, in light of the circumstances under which
                                   7                    they were made, not misleading.” 17 C.F.R. § 240.10b-5(b).8
                                   8                    ...
                                   9                    “To recover damages for violations of [S]ection 10(b) and Rule 10b-
                                                        5, a plaintiff must prove (1) a material misrepresentation or omission
                                  10                    by the defendant; (2) scienter; (3) a connection between the
                                                        misrepresentation or omission and the purchase or sale of a security;
                                  11                    (4) reliance upon the misrepresentation or omission; (5) economic
                                                        loss; and (6) loss causation.” Halliburton Co. v. Erica P. John
                                  12                    Fund, Inc., [573 U.S. 258, 267 (2014)] (internal quotation marks
Northern District of California
 United States District Court




                                                        omitted). . . .
                                  13

                                  14   In re Quality Sys., Inc. Sec. Litig., 865 F.3d 1130, 1140-41 (9th Cir. 2017).

                                  15             In order to adequately plead “the critical element of scienter,” the Ninth Circuit requires a

                                  16   complaint to “allege that the defendants made false or misleading statements either intentionally or

                                  17   with deliberate recklessness.” Endologix, 962 F.3d at 414 (quoting Zucco Partners, 552 F.3d at

                                  18   991). Deliberate recklessness entails “an extreme departure from the standards of ordinary care,”

                                  19   one that “presents a danger of misleading buyers or sellers that is either known to the defendant or

                                  20   is so obvious that the actor must have been aware of it.” Id. (quoting Schueneman, 840 F.3d at

                                  21   705) (emphasis in original). While courts are to “examine individual allegations” of scienter “in

                                  22   order to benchmark whether they are actionable,” they also “consider the allegations collectively

                                  23   and examine the complaint as a whole.” See Police Ret. Sys. of St. Louis v. Intuitive Surgical, Inc.,

                                  24   759 F.3d 1051, 1058 (9th Cir. 2014) (“PRS”). “In the Ninth Circuit,” therefore, “courts must first

                                  25   determine ‘whether any of the plaintiff’s allegations, standing alone, is sufficient to create a strong

                                  26   inference of scienter,’” and, if “none is sufficient alone,” courts “must ‘then consider the

                                  27

                                  28   8
                                           This paragraph is quoted from In re Cutera Sec. Litig., 610 F.3d 1103, 1108 (9th Cir. 2010).
                                                                                         11
                                         Case 3:20-cv-07625-EMC Document 91 Filed 09/01/21 Page 12 of 22




                                   1   allegations holistically to determine whether they create a strong inference of scienter taken

                                   2   together.’” Colyer v. Acelrx Pharm., Inc., 2015 WL 7566809, at *11 (N.D. Cal. Nov. 25, 2015)

                                   3   (quoting In re NVIDIA Corp. Sec. Litig., 768 F.3d 1046, 1056 (9th Cir. 2014)).

                                   4          “Section 20(a) of the [Exchange] Act makes certain ‘controlling’ individuals also liable for

                                   5   violations of [S]ection 10(b) and its underlying regulations.” Zucco Partners, 552 F.3d at 990; see

                                   6   also 15 U.S.C. § 78t(a) (stating that “[e]very person who, directly or indirectly, controls any

                                   7   person liable under any provision of this chapter . . . shall also be liable jointly and severally

                                   8   with . . . such controlled person to any person to whom such controlled person is liable”). Section

                                   9   20(a) thus “provides for derivative liability” of “controlling” individuals based on predicate

                                  10   violations of Section 10(b) and Rule 10b-5. See In re Leapfrog Enter., Inc. Sec. Litig., 200 F.

                                  11   Supp. 3d 987, 1000 (N.D. Cal. 2016) (internal quotation omitted).

                                  12   C.     Leave to Amend
Northern District of California
 United States District Court




                                  13          Where a court dismisses a complaint, it ‘‘should grant leave to amend . . . unless it

                                  14   determines that the pleading could not possibly be cured by the allegation of other facts.’’ Lopez

                                  15   v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000). In making this determination, the court should

                                  16   consider factors such as ‘‘the presence or absence of undue delay, bad faith, dilatory motive,

                                  17   repeated failure to cure deficiencies by previous amendments, undue prejudice to the opposing

                                  18   party[,] and futility of the proposed amendment.’’ See Moore v. Kayport Package Express, 885

                                  19   F.2d 531, 538 (9th Cir. 1989) (citing Foman v. Davis, 371 U.S. 178, 182 (1962)).

                                  20                                         IV.       DISCUSSION

                                  21          Defendants’ motion to dismiss the Consolidated Amended Class Action Complaint argues

                                  22   that Plaintiffs fail to state a claim under Section 10(b) and Rule 10b-5, as well as Section 20(a), for

                                  23   two main reasons. First, they contend that “none of the allegedly false or misleading statements

                                  24   identified” in the complaint are actionable, as they were truthful “predictions about Qtrypta’s

                                  25   regulatory pathway” and so not false or misleading for purposes of the PSLRA. See Mot. at 1.

                                  26   Second, Defendants assert that “the Complaint fails to . . . raise a strong inference of[] scienter on

                                  27   the part of any of the Defendants.” Id. Specifically, they argue that “the type of scienter theory

                                  28   underlying” the complaint is implausible as a matter of law based on the Ninth Circuit’s decision
                                                                                          12
                                           Case 3:20-cv-07625-EMC Document 91 Filed 09/01/21 Page 13 of 22




                                   1   in Endologix. See id. Even if that case is not dispositive, Defendants continue, the complaint fails

                                   2   to allege “who at Zosano knew about” the purported problems in the clinical studies, “when they

                                   3   learned about them,” “how they learned about them, and why—even if they had such knowledge—

                                   4   the omissions were material enough to render any of the challenged statements false or

                                   5   misleading.” Id. at 2. Additionally, Zosano points out that “the Complaint contains none of the

                                   6   hallmarks of a potentially viable securities fraud claim," such as "allegations attributed to

                                   7   confidential witnesses,” “insider stock sales,” or “motivation [for] personal financial gain.” Id.

                                   8   Plaintiffs respond to each of these arguments in turn.9 See Opp’n at 8-25.

                                   9           The Court is doubtful that Plaintiffs have adequately alleged that Defendants’ statements

                                  10   were materially misleading with sufficient particularity. As Defendants point out, the statements

                                  11   identified as fraudulent and/or misleading in the complaint “fall into two general categories”: (1)

                                  12   “statements about the efficacy and long-term safety studies,” where “Zosano disclosed that [the
Northern District of California
 United States District Court




                                  13   studies] reported positive results,” and (2) “Zosano’s public statements regarding Qtrypta’s

                                  14   pathway to FDA approval.” Mot. at 8 (citing, e.g., CAC ¶¶ 67, 69, 71, 127 and ¶¶ 81-82, 139,

                                  15   142, 150-51, respectively). Defendants plausibly argue that neither category contains an

                                  16   actionable misrepresentation, as Plaintiffs do not challenge Defendants’ characterizations of the

                                  17   ZOTRIP and safety studies as promising, nor do they dispute that those studies were sufficient to

                                  18   filing an NDA. See Mot. at 12-15. Instead, Plaintiffs suggest that Defendants omitted important

                                  19   clinical data—namely those concerning the very problems that the FDA later identified in

                                  20   rejecting the Qtrypta NDA—when touting the results of Zosano’s various clinical studies. See,

                                  21   e.g., CAC ¶ 11. But “Plaintiffs nowhere allege who at Zosano learned about issues (1) and (2)

                                  22

                                  23   9
                                         As a threshold matter, the Court notes that the parties have filed a total of three requests for the
                                  24   Court to take judicial notice of various documents mentioned in the complaint and/or the parties’
                                       moving papers. See Docket Nos. 73, 77, and 80. The parties do not dispute that the complaint
                                  25   “refers extensively to the document[s]” that they request the Court to take notice of, or that, in the
                                       alternative, the documents “form[] the basis of” Plaintiffs’ claims; as a result, the documents are
                                  26   likely incorporated by reference into the complaint and the Court would be permitted to assume
                                       their contents’ truth for purposes of a motion to dismiss. See United States v. Ritchie, 342 F.3d
                                  27   903, 908 (9th Cir. 2003); In re NVIDIA Corp. Sec. Litig., 768 F.3d 1046, 1058 n.10 (9th Cir.
                                       2014); Khoja v. Orexigen Therapeutics, Inc., 889 F.3d 988, 998-1003 (9th Cir. 2018). However,
                                  28   because the Court need not rely on these documents in deciding Defendants’ motion to dismiss, it
                                       DENIES the parties’ requests for judicial notice.
                                                                                         13
                                         Case 3:20-cv-07625-EMC Document 91 Filed 09/01/21 Page 14 of 22




                                   1   above, how they learned it, when they learned it, or even if the allegedly non-disclosed issues

                                   2   arose before any particular Challenged Statement was made.” Mot. at 13. Given the heightened

                                   3   pleading standards of Rule 9(b) and the PSLRA, the complaint’s lack of specificity appears

                                   4   problematic for Plaintiffs. However, the Court need not decide that issue here since it concludes

                                   5   that Plaintiffs have failed to plead scienter and that their claims under Section 10(b) and Rule 10b-

                                   6   5, as well as under Section 20(a), necessarily fail as a result.

                                   7           As indicated above, Plaintiffs’ scienter allegations are based on the theory that Defendants

                                   8   “failed to disclose material adverse facts about . . . the Qtrypta clinical trials and [the drug’s]

                                   9   pathway and timing for regulatory approval.” See CAC ¶ 11, supra note 10. In particular,

                                  10   Plaintiffs allege that Defendants omitted from their public statements data that the FDA later

                                  11   identified as grounds for rejecting the Qtrypta NDA, i.e., “differences in zolmitriptan exposures

                                  12   observed between [clinical] subjects receiving different lots” of Qtrypta and “unexpected high
Northern District of California
 United States District Court




                                  13   plasma concentrations of zolmitriptan” in certain patients during pharmacokinetic studies. See id.;

                                  14   see also id. ¶¶ 56-60 (describing the contents of the FDA’s review letters). Plaintiffs suggest that

                                  15   Defendants intentionally failed to disclose this information knowing that “the FDA was likely to

                                  16   require further studies to support regulatory approval of Qtrypta” and that, “as a result, regulatory

                                  17   approval of [Qtrypta] was at risk and likely to be delayed.” Id. Plaintiffs’ scienter theory thus

                                  18   requires Defendants (1) to have been aware of the undisclosed and problematic data during the

                                  19   Class Period and (2) to have known, or been “deliberately reckless,” about the data’s likely effect

                                  20   on the timing and/or ultimate outcome of the regulatory review process. See Endologix, 962 F.3d

                                  21   at 414. Plaintiffs also posit that Defendants were “motivated to issue misstatements regarding

                                  22   [Zosano’s] potential for obtaining FDA approval of Qtrypta for financial reasons,” namely “to

                                  23   keep Zosano’s stock at artificially inflated levels throughout the Class Period and raise cash at

                                  24   these inflated levels to infuse much needed funds into the Company.” CAC ¶ 12. These

                                  25   allegations, however, fail on numerous grounds.

                                  26           First, as Defendants argue, this case is closely analogous to Endologix, where the Ninth

                                  27   Circuit rejected allegations of scienter—i.e., “that defendants made false or misleading statements

                                  28   either intentionally or with deliberate recklessness”—because they had “no basis in logic or
                                                                                          14
                                         Case 3:20-cv-07625-EMC Document 91 Filed 09/01/21 Page 15 of 22




                                   1   common experience.” Endologix, 692 F.3d at 407-08. In that case, the plaintiff’s “central theory

                                   2   [was] that company executives knew” that a medical device for which they were seeking FDA

                                   3   approval “had encountered problems in Europe that would manifest again in U.S. clinical trials,

                                   4   which would in turn lead the FDA to deny premarket approval.” Id. at 407. More specifically, the

                                   5   complaint alleged “that while the FDA approval process was ongoing,” the company, its CEO, and

                                   6   its CFO became aware that the device (which was designed to treat disorders of the aorta and had

                                   7   been introduced in Europe after undergoing a less rigorous approval process than it would in the

                                   8   United States) was migrating within the abdomens of European patients. Id. at 408-09. The

                                   9   complaint alleged that, despite the device’s safety issues in Europe, “Endologix executives

                                  10   repeatedly assured investors that the FDA would likely approve” the device. Id. at 410. Later,

                                  11   however, “Endologix issued a press release disclosing that the FDA would not approve [the

                                  12   device] within the timeline the company had previously presented” and that the FDA “had
Northern District of California
 United States District Court




                                  13   requested that Endologix provide it with two years of follow-up data for patients in the [device’s]

                                  14   clinical trial.” Id. at 412. The company’s share price immediately dropped more than 20% and

                                  15   Endologix later chose not to seek FDA approval of the device. Id.

                                  16          On appeal, the Ninth Circuit affirmed the district court’s dismissal of the plaintiff’s Section

                                  17   10(b), Rule 10b-5, and Section 20(a) claims for failure to “adequately allege[] a ‘strong inference’

                                  18   of scienter.” Id. at 413 (quoting 15 U.S.C. § 78u-4(b)(2)(A)). The Ninth Circuit noted that “the

                                  19   PSLRA’s heightened pleading requirements are meaningful ones,” and that the law’s specific

                                  20   demand that complaints “state with particularity facts giving rise to a strong inference that the

                                  21   defendant acted with” scienter is “an exacting pleading obligation.” Id. at 413-14 (internal

                                  22   quotations omitted). It then stated that the plaintiff’s theory—i.e., “that defendants knew the FDA

                                  23   would not approve [the device], or at least that it would not do so on the timeline defendants were

                                  24   telling the market”—did “not make a whole lot of sense.” Id. at 415. “It depends on the

                                  25   supposition,” the court went on, “that defendants would rather keep the stock price high for a time

                                  26   and then face the inevitable fallout once [the device’s] ‘intractable’ migration problem was

                                  27   revealed.” Id. The court acknowledged that “the theory might have more legs” if “defendants had

                                  28   sought to profit from this scheme in the interim, such as by selling off their stock or selling the
                                                                                         15
                                         Case 3:20-cv-07625-EMC Document 91 Filed 09/01/21 Page 16 of 22




                                   1   company at a premium,” but observed that the complaint lacked any such allegations. Id. Instead,

                                   2   the court was being “asked to accept the theory that defendants were promising FDA approval for

                                   3   a medical device application they knew was ‘unapprovable’”—a theory that “does not resonate in

                                   4   common experience.” Id. In weighing “the malicious and innocent inferences cognizable

                                   5   from . . . the complaint,” the Ninth Circuit concluded that “the more plausible inference from the

                                   6   facts alleged is that defendants based their statements about FDA approval on the status and

                                   7   progress of the U.S. clinical trial, not that defendants were intentionally or with deliberate

                                   8   recklessness seeking to mislead the market about an FDA approval that they knew would never

                                   9   come through.” Id. at 419. The plaintiff’s allegations of scienter were therefore implausible and

                                  10   her securities-fraud claims had to be dismissed. See id. at 419-20.

                                  11          The Court agrees with Defendants that the instant case is, for all intents and purposes, “on

                                  12   all fours with Endologix.” Mot. at 20. As in the earlier case, “[t]here is no logical reason why
Northern District of California
 United States District Court




                                  13   Defendants would tell investors that they believed FDA approval was likely if they secretly knew

                                  14   the FDA was going to delay or reject the application,” especially since Plaintiffs here do not allege

                                  15   that Defendants engaged in “insider stock sales” or other suspicious financial activity prior to the

                                  16   disclosures of the FDA’s Disciplinary Review Letter and Complete Response Letter in late 2020.

                                  17   See id. at 20-21; see also In re Rigel Pharm., Inc. Sec. Litig., 697 F.3d 869, 884-85 (9th Cir. 2012)

                                  18   (holding that plaintiffs failed to plead scienter where, inter alia, “none of the defendants sold stock

                                  19   during the period between the allegedly fraudulent statements and the subsequent public disclosure

                                  20   of the detailed data, which is the period during which they would have benefitted from any

                                  21   allegedly fraudulent statements”).

                                  22          Indeed, “the scienter allegations in Endologix were stronger” than those here insofar as

                                  23   plaintiffs in the earlier case “relie[d] heavily on allegations from” a confidential witness, a former

                                  24   director of research and development at Endologix who alleged that the defendants knew about the

                                  25   device-migration problem in European patients prior to FDA review. See Reply at 13; Endologix,

                                  26   962 F.3d at 409-10. The witness identified a series of contemporaneous reports and informal

                                  27   complaints that were relayed to the defendants and alerted them to the migration issue. Id. But

                                  28   the Ninth Circuit ruled that the witness’s account did “not get [the] plaintiff where she needs to be
                                                                                         16
                                            Case 3:20-cv-07625-EMC Document 91 Filed 09/01/21 Page 17 of 22




                                   1   under the PSLRA” since the various reports reflected only “a general concern” about the migration

                                   2   problem and were “short on the facts about [the problem] that would establish a strong inference

                                   3   that defendants’ later statements about FDA approval were intentionally false or made with

                                   4   deliberate recklessness.”10 Id. at 416. Endologix thus held that even where a complaint includes

                                   5   concrete allegations of scienter from a well-placed confidential witness, such allegations do not

                                   6   suffice to plead scienter if they lack significant detail.

                                   7            Here, in contrast, Plaintiffs fail to include any allegations against Defendants from

                                   8   confidential witnesses or former Zosano employees. As a result, their complaint lacks notable

                                   9   features that tend to be “hallmarks of a potentially viable securities claim.” Mot. at 2, 21-22; see

                                  10   also In re Hansen Nat’l Corp. Sec. Litig., 527 F. Supp. 2d 1142, 1163 (C.D. Cal. 2007)

                                  11   (dismissing securities claims where, inter alia, the plaintiff’s allegations were “all based on

                                  12   publicly-filed documents—and not, as is the case in many securities fraud cases, on the statements
Northern District of California
 United States District Court




                                  13   of confidential witnesses and/or employees and former employees”).

                                  14            Plaintiffs do not meaningfully engage with Endologix in their opposition, stating only, in a

                                  15   one-sentence footnote, that Defendants’ reliance on the case “is misplaced” because Plaintiffs here

                                  16   are asserting a weaker theory of scienter than that which was at issue in Endologix, i.e., that

                                  17   Defendants “rationally—but recklessly—gambled that the FDA would ultimately approve

                                  18   Qtrypta,” not that they knew that approval would be withheld. See Opp’n at 19-20 & n.9. But this

                                  19   argument effectively concedes that, at worst, Defendants had some “rational[]” basis for believing

                                  20   that the FDA would approve the Qtrypta NDA, which in turn suggests that their statements were

                                  21   neither knowingly fraudulent nor so reckless as to constitute “an extreme departure from the

                                  22   standards of ordinary care.” See Endologix, 962 F.3d at 414 (quoting Schueneman, 840 F.3d at

                                  23   705) (emphasis in original). In any event, Plaintiffs’ feeble attempt to distinguish this case from

                                  24   Endologix fails to address the latter’s key conclusion: that allegations that company executives

                                  25

                                  26   10
                                          “Nowhere does [the witness] identify, for example, the number of European patients that
                                  27   experienced device migration, how much [the device] was migrating in these patients, whether the
                                       alleged device migration led to any further medical issues, whether the patients had particular
                                  28   conditions that exacerbated the migration, and whether the patients were within or outside” the
                                       device’s indications for use. Endologix, 962 F.3d at 416.
                                                                                       17
                                         Case 3:20-cv-07625-EMC Document 91 Filed 09/01/21 Page 18 of 22




                                   1   “would rather keep [a] stock price high for a time and then face the inevitable fallout” when their

                                   2   product fails to win regulatory approval on a certain timeline, without themselves seeking “to

                                   3   profit from this scheme in the interim,” have scant “basis in logic or common experience.” See id.

                                   4   at 415, 407-08. Consequently, allegations like these are implausible as a matter of law and cannot

                                   5   survive a motion to dismiss. See id. at 419.

                                   6          Plaintiffs argue that scienter should be inferred because Defendants “had a motive to

                                   7   downplay the risks that the Qtrypta NDA might not be approved.” Opp’n at 23. Again, Plaintiffs

                                   8   contend that “Zosano was in desperate need of cash and engaged in regular securities offerings to

                                   9   raise sufficient funds to sustain the Company’s operations, including its clinical trials.” Id. (citing

                                  10   CAC ¶¶ 4, 12, 167-68). Defendants were thus “incentivized to issue misstatements about

                                  11   Qtrypta’s FDA approval process to cause Zosano’s stock price to trade at as . . . high a price as

                                  12   possible and offset or mitigate any unease about its ability to continue as a ‘going concern.’” Id. at
Northern District of California
 United States District Court




                                  13   24 (quoting CAC ¶ 4). However, the Ninth Circuit has rejected the proposition that “allegations of

                                  14   routine corporate objectives such as the desire to obtain good financing and expand” are

                                  15   “sufficient to allege scienter,” since holding otherwise “would support a finding of scienter for any

                                  16   company that seeks to enhance its business prospects.” In re Rigel, 697 F.3d at 884. Courts in

                                  17   this district have reached a similar conclusion in circumstances closely analogous to those here.

                                  18   See Colyer v. Acelrx Pharm., Inc., 2015 WL 7566809, at *14 (N.D. Cal. Nov. 25, 2015) (finding

                                  19   allegations that “Defendants were motivated to mislead the public in order to obtain financing

                                  20   from an investment firm” and to cement partnership opportunities inadequate to show scienter, as

                                  21   the allegations merely described “common business practices that virtually all companies

                                  22   undertake”). Thus, even if Defendants had a short-term incentive to commit fraud in order to

                                  23   obtain interim financing, that incentive would not gainsay the basic illogic pointed out in

                                  24   Endologix, as merely prolonging the inevitable—if such was known to Defendants—makes little

                                  25   sense. See 692 F.3d at 413-15.

                                  26          Even if Endologix did not control the outcome here, Plaintiffs more fundamentally fail to

                                  27   establish that Defendants in fact had knowledge either “of the allegedly omitted clinical data”

                                  28   themselves or the fact that these data created any “increased regulatory risk.” See Reply at 9, 11.
                                                                                         18
                                            Case 3:20-cv-07625-EMC Document 91 Filed 09/01/21 Page 19 of 22




                                   1   The complaint does not specifically allege that the individual Defendants “knew about any of the

                                   2   allegedly concealed information” concerning clinical data or their potential effect on the

                                   3   regulatory timeline “when they or Zosano made the Challenged Statements.” See Mot. at 22.

                                   4   Rather, Plaintiffs’ contention is that scienter may be inferred because they allege that Defendants

                                   5   “had access to, and were well aware of, the underlying data which gave rise to the FDA’s rejection

                                   6   of the[] NDA.”11 CAC ¶ 164(a). But merely proclaiming in conclusory terms that Defendants

                                   7   “had access to, and were well aware of,” potentially problematic clinical data does not satisfy the

                                   8   PSLRA’s scienter requirement, as the Ninth Circuit has rejected scienter allegations that were

                                   9   based on defendants’ mere access to, or general awareness of, problematic clinical trial data.

                                  10            In Rigel, the plaintiff alleged “that Defendants knew that their statements regarding” a

                                  11   clinical drug’s “efficacy were false because they had access to the clinical trial results and

                                  12   therefore knew that” they contained potentially worrying data. 697 F.3d at 883. The Ninth Circuit
Northern District of California
 United States District Court




                                  13   rejected the plaintiff’s argument: “Even assuming,” it stated, “that Plaintiff adequately pled that all

                                  14   of the defendants had knowledge of the detailed clinical results at the time the allegedly false

                                  15   statements were made, such an allegation does not support a strong inference of scienter” because

                                  16   it does not establish that defendants knowingly misled investors about the drug’s overall efficacy.

                                  17   Id. at 883-84; see also Prodanova v. H.C. Wainwright & Co., LLC, 993 F.3d 1097, 1109 (9th Cir.

                                  18   2021) (holding that a plaintiff failed to plead scienter by alleging that a company’s CEO had only

                                  19   a “general awareness of the day-to-day workings of the company’s business” rather than “detailed

                                  20   and contemporaneous knowledge” of, and “control over,” a key report containing misleading

                                  21   statements). Consequently, Defendants’ putative access to, or general awareness of, the contested

                                  22   clinical data does not give rise to “a strong inference” of scienter, as the PSLRA requires. See 15

                                  23   U.S.C. § 78u-4(b)(2)(A).

                                  24            In a similar vein, Plaintiffs suggest that scienter should be inferred pursuant to the “core

                                  25

                                  26   11
                                         They also assert that the individual Defendants, “made specific statements about [Zosano’s]
                                  27   Qtrypta (M207) trials, and the regulatory approval of Qtrypta (M207), which implies they had
                                       done their due diligence to evaluate the accuracy of their statements,” and were therefore “aware
                                  28   of, or recklessly disregarded, the underlying facts that gave rise to the FDA’s rejection of the
                                       Qtrypta NDA.” Id. ¶ 164(c).
                                                                                         19
                                         Case 3:20-cv-07625-EMC Document 91 Filed 09/01/21 Page 20 of 22




                                   1   operations” doctrine, which provides that scienter may be based, at least in part, on “the theory

                                   2   that facts critical to a business’s core operations . . . are known to a company’s key officers.” See

                                   3   Azar v. Yelp, Inc., 2018 WL 6182756, at *20 (N.D. Cal. Nov. 27, 2018). The Ninth Circuit has

                                   4   thus stated that allegations of scienter founded on “management’s role in a company” may “satisfy

                                   5   the PSLRA where they are particular and suggest that defendants had actual access to the disputed

                                   6   information” or where “the nature of the relevant fact is of such prominence that it would be

                                   7   absurd to suggest that management was without knowledge of the matter.” S. Ferry LP, No. 2 v.

                                   8   Killinger, 542 F.3d 776, 786 (9th Cir. 2008) (internal quotation omitted). Allegations based on the

                                   9   core operations doctrine may also be combined “with other allegations that, when read together,

                                  10   raise an inference of scienter that is cogent and compelling.” Id. at 785 (internal quotation

                                  11   omitted). The Ninth Circuit has held, though, that supplying “[p]roof under this theory is not

                                  12   easy,” as plaintiffs “must produce either [1] specific admissions by one or more corporate
Northern District of California
 United States District Court




                                  13   executives of detailed involvement in the minutia of a company’s operations, such as data

                                  14   monitoring,” “or [2] witness accounts demonstrating that executives had actual involvement in

                                  15   creating false reports.” PRS, 759 F.3d at 1062.

                                  16          Plaintiffs here have not carried the heavy burden imposed by the core operations doctrine.

                                  17   See id. Plaintiffs’ theory is that because “Qtrypta was the only product in Zosano’s pipeline that

                                  18   presented any opportunity for profitability in the near term,” the company was otherwise “in a dire

                                  19   financial position throughout the Class Period,” and the company was small, it is reasonable to

                                  20   infer “that Defendants were keenly focused on the clinical data in the Qtrypta trials and the

                                  21   interpretation and analysis of that data.” Opp’n at 22 (citing, e.g., CAC ¶¶ 27, 165) (internal

                                  22   quotation omitted). But claiming that “Zosano was a relatively small company focused on a single

                                  23   product,” Reply at 11, amounts to far less than adducing “specific admissions by one or more

                                  24   corporate executives of detailed involvement in the minutia of a company’s operations” or

                                  25   “witness accounts demonstrating that executives had actual involvement” in the fraudulent

                                  26   scheme, as the Ninth Circuit requires. See PRS, 759 F.3d at 1062. Indeed, in PRS the plaintiff

                                  27   produced statements of witnesses who claimed that the defendant-executives “were involved with

                                  28   [a company’s] day-to-day operations and were familiar with the contents” of internal sales reports
                                                                                         20
                                         Case 3:20-cv-07625-EMC Document 91 Filed 09/01/21 Page 21 of 22




                                   1   that contradicted the company’s optimistic public statements about its financial health. Id. The

                                   2   Ninth Circuit ruled that these allegations failed to establish scienter, as they did not adequately

                                   3   “link[] specific reports and their contents to the executives” or clarify “the link between the

                                   4   witnesses and the executives.” Id. at 1062-63 (emphasis added). “Mere access to reports

                                   5   containing undisclosed [company] data,” the PRS court stressed, “is insufficient to establish a

                                   6   strong inference of scienter.” Id. In the instant case, Plaintiffs have plausibly shown only that

                                   7   “FDA approval of Qtrypta was . . . central to Zosano’s survival,” CAC ¶ 4, not that the individual

                                   8   Defendants were personally aware of the relevant clinical data or that they believed the data would

                                   9   be material to the FDA’s approval of Qtrypta.

                                  10          In sum, Plaintiffs have not “state[d] with particularity facts giving rise to a strong inference

                                  11   that the defendant acted with the required state of mind.” See 15 U.S.C. § 78u-4(b)(2)(A). With

                                  12   respect to scienter, the complaint alleges little more than “that the FDA ultimately found the [data]
Northern District of California
 United States District Court




                                  13   material, coupled with Plaintiffs’ conclusory allegation that Defendants must have seen it

                                  14   coming.” See Reply at 11. Thus, comparing “the malicious and innocent inferences cognizable

                                  15   from the facts pled in the complaint,” the Court cannot conclude that “the malicious inference is at

                                  16   least as compelling as any opposing innocent inference.” Endologix, 962 F.3d at 419; see also

                                  17   Colyer, 2015 WL 7566809, at *14 (stating that a plausible alternative to plaintiffs’ theory of fraud

                                  18   was “that Defendants honestly believed that [their product] would receive FDA approval but—like

                                  19   all drugs submitted to the FDA—understood that such approval was not guaranteed”). Whether

                                  20   viewed individually or collectively, see Zucco Partners, 562 F.3d at 991, Plaintiffs’ allegations

                                  21   amount to “an assertion of fraud by hindsight,” which is insufficient under the PSLRA, In re

                                  22   Silicon Graphics, Inc. Sec. Litig., 183 F.3d 970, 988 (9th Cir. 1999). As Plaintiffs’ claim under

                                  23   Section 10(b) and Rule 10b-5 is unavailing for failure to plead scienter, their claim under Section

                                  24   20(a) necessarily also fails. See Endologix, 962 F.3d at 419. Defendants’ motion to dismiss is

                                  25   therefore GRANTED.

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                         21
                                         Case 3:20-cv-07625-EMC Document 91 Filed 09/01/21 Page 22 of 22




                                   1                                        V.       CONCLUSION

                                   2          For the reasons given above, the Court GRANTS Defendants’ motion to dismiss

                                   3   Plaintiffs’ Consolidated Amended Class Action Complaint on the ground that the complaint fails

                                   4   to plead scienter. Moreover, the specificity required to establish Defendants’ fraudulent

                                   5   misrepresentation or omission under the PSLRA appears to be lacking, as well. Although

                                   6   Plaintiffs’ case seems questionable, the Court cannot yet conclude that amendment would

                                   7   necessarily be futile. Plaintiffs are thus given leave to amend. See Foman, 371 U.S. at 182. The

                                   8   Court observes, however, that Plaintiffs’ current allegations fall far short of the mark for

                                   9   adequately alleging scienter under the PSLRA and that any amended complaint must set forth

                                  10   considerably stronger evidence of Defendants’ illicit state of mind if it is to survive another

                                  11   motion to dismiss. Plaintiffs have thirty (30) days from the date of this order to file an amended

                                  12   complaint.
Northern District of California
 United States District Court




                                  13          This order disposes of Docket No. 71.

                                  14

                                  15          IT IS SO ORDERED.

                                  16

                                  17   Dated: September 1, 2021

                                  18

                                  19                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  20                                                     United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         22
